941 F.2d 1210
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Wilbert Leon SMITH, Jr., Petitioner-Appellant,v.UNITED STATES of America, Respondent-Appellee.
Nos. 91-1415, 91-1416.
United States Court of Appeals, Sixth Circuit.
Aug. 14, 1991.

1
Before BOYCE F. MARTIN, Jr. and DAVID A. NELSON, Circuit Judges, and JARVIS, District Judge.*

ORDER

2
Wilbert Leon Smith, Jr., a pro se federal prisoner, appeals the district court's order denying his motion filed pursuant to 28 U.S.C. § 2255.   This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.   Upon examination, this panel unanimously agrees that oral argument is not needed.   Fed.R.App.P. 34(a).


3
In 1985, Smith was convicted by a jury on two counts of conspiracy, one count of possession with intent to distribute heroin, six counts of unlawful use of a communications facility, and one count of engaging in a continuing criminal enterprise.   On direct appeal, this court vacated Smith's conspiracy convictions, but affirmed the remaining convictions.   United States v. Adams, Nos. 85-1330/1338 (6th Cir.  September 22, 1986).   Smith was sentenced to thirty years imprisonment.


4
Smith subsequently filed the present motion to vacate.   Smith argues that insufficient evidence existed to convict him of possession with intent to distribute heroin and that factual errors are contained in the district court record.   The district court denied Smith's motion.   Smith subsequently filed two timely appeals from this order.


5
Upon review, we affirm the district court's judgment.   Smith has failed to establish the denial of a substantive right or the existence of defects in his proceedings which are inconsistent with the rudimentary demands of fair procedure.   See United States v. Timmreck, 441 U.S. 780, 783-84 (1979).


6
Accordingly, we affirm the district court's judgment.   Rule 9(b)(3), Rules of the Sixth Circuit.



*
 The Honorable James H. Jarvis, U.S. District Judge for the Eastern District of Tennessee, sitting by designation